Per Curiam.
This is a 'bill in equity to enjoin the respondent from selling gasoline bearing the complainant’s trade name below the prices fixed in a contract between the complainant and another dealer. The respondent has not signed a similar contract but he has knowledge of the prices fixed in the signed contract. After a hearing in the superior court a preliminary injunction was granted, and the parties then signed an agreed statement of facts and asked that court to certify to us three questions. Such request was granted.
Since the case was heard here, complainant has furnished us with a copy of a notice issued to all its gasoline dealers in this state that it has suspended its “fair trade” prices for gasoline in this state. In these circumstances we are *383of the opinion that between these parties the questions certified have become moot and, such .being the case, we decline to answer them.
Francis I. McCanna, Tillinghast, Collins & Tanner, Harold E. Staples, Edwin H. Hastings, Herman J. Schmidt, John J. Scott and H. Francis Shattuck, Jr., of New York Bar, H. C. Gilbert, of Massachusetts Bar, for complainant.
Leo Patrick McGowan, John P. Bourcier, for respondent.
The papers in the case are ordered sent back to the superior court.